United States Court of Appeals,

                           Eleventh Circuit.

                        Nos. 94-9199, 94-9227.

   FLINT ELECTRIC MEMBERSHIP CORPORATION, Plaintiff-Appellee,

                                  v.

  Bobby WHITWORTH, Individually and in his official capacity as
Department of Corrections Commissioner, Clyde Stovall, Individually
and in his official capacity as Assistant Commissioner of
Department of Corrections, Defendants-Appellants,

                   Georgia Power Company, Defendant.

  PATAULA ELECTRIC MEMBERSHIP CORPORATION, Plaintiff-Appellee,

                                  v.

  Bobby WHITWORTH, Individually and in his official capacity as
Department of Corrections Commissioner, Clyde Stovall, Individually
and in his official capacity as Assistant Commissioner of
Department   of   Corrections,   David  C.   Evans,   Individually,
Defendants-Appellants,

                   Georgia Power Company, Defendant.

                            Nov. 15, 1995.

Appeals from the United States District Court for the Northern
District of Georgia. (Nos. 1:90-CV-1550-HTW and 1:90-CV-1675-HTW),
Horace T. Ward, Judge.

Before BARKETT, Circuit Judge, and HENDERSON and CLARK, Senior
Circuit Judges.

     PER CURIAM:

     Bobby Whitworth, Clyde Stovall and David C. Evans, officials

of the Georgia Department of Corrections (the "DOC"),1 appeal from

orders entered in the United States District Court for the Northern

     1
      Whitworth is identified in the record as either the
Commissioner or the Deputy Commissioner of the DOC during the
relevant time frame and Evans as his predecessor in the office of
Commissioner. Stovall is described as the Assistant Commissioner
or the Director of Facilities Development and Maintenance for the
DOC. They shall be referred to collectively as the "DOC
officials" or "defendants."
District of Georgia denying their motions for summary judgment

asserting qualified immunity from 42 U.S.C. § 1983 damages.                 For

the reasons stated below, we reverse the denial of qualified

immunity and remand the case to the district court for further

proceedings consistent with this opinion.

                                 I. BACKGROUND

     These appeals arose out of separate lawsuits brought by Flint

Electric Membership Corporation and Pataula Electric Membership

Corporation (the "EMCs"), against the DOC officials2 and Georgia

Power Company ("Georgia Power").              The substantially identical

amended complaints alleged that, under Georgia's State Purchasing

Act and as "lowest responsible bidders," the EMCs were entitled to

receive licenses to supply certain electrical services to the DOC,

which were awarded instead to Georgia Power in contravention of the

state statute.       Counts One and Two contended that by entering into

the contracts with Georgia Power, the DOC defendants violated the

EMCs' substantive and procedural due process rights, giving rise to

§ 1983 claims for injunctive relief and damages.                   Count Three

asserted    a    state   law    cause   of   action   based   upon    the   same

allegations. The district court initially dismissed the actions on

the pleadings for failure to state a claim under § 1983, finding

that the EMCs had no federally protected property interest in the

contracts.      In an earlier appeal from that decision a panel of this

court    reversed,    holding    that   Georgia   law   requires     electrical

service contracts with the state to be awarded to the lowest

     2
      Whitworth and Stovall were named as defendants in both
actions. Evans was sued solely by Pataula Electric Membership
Corporation.
responsible bidder "whenever possible."                 Pataula Elec. Membership

Corp. v. Whitworth, 951 F.2d 1238, 1241-42 (11th Cir.),                         cert.

denied, --- U.S. ----, 113 S.Ct. 302, 121 L.Ed.2d 225 (1992).                    The

court explained that competitive bidding for electrical service is

not possible in most cases because the Georgia Territorial Electric

Service Act allows only one electricity supplier to provide service

in a particular locality.               Id. at 1241 n. 3.      Here, however, more

than one provider was eligible to furnish this service.                   The court

consequently held that "there [was] no impediment to competitive

bidding,    [and]     the    State       Purchasing    Act   and   relevant    rules

mandate[d] competitive bidding."               Id. at 1242.        The court found

further    that,     "[a]t    a    minimum,     then,    plaintiffs     state[d]   a

cognizable [due process] claim by alleging that defendants abused

their    discretion    by     arbitrarily       ignoring     competitive     bidding

requirements."       Id. at 1243.           The court concluded that the DOC

officials     should    have       known     they     were   required   to     follow

competitive bidding procedures under clearly established state law,

thus, they were not entitled to qualified immunity from § 1983

monetary liability.          Id. at 1244.

        On remand, the parties proceeded with discovery.                Thereafter,

Georgia Power and the DOC defendants filed motions for summary

judgment.    The motions addressed the merits of the actions and, in

addition, the DOC officials again asserted a qualified immunity

defense.     The district court denied all the motions.                      The DOC

officials     then    filed       the    current    appeals,    which   have    been

consolidated for our review.

                                   II. DISCUSSION
        Although final orders have not been entered in these cases,

we have jurisdiction to review the district court's denial of the

motions   for   summary    judgment   grounded   on   qualified   immunity.

Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 2817, 86

L.Ed.2d 411, 427 (1985).       Our consideration of this issue is        de

novo.   Elder v. Holloway,      510 U.S. ----, ----, 114 S.Ct. 1019,

1023, 127 L.Ed.2d 344, 351 (1994).         This court's prior decision

that the DOC defendants were not entitled to qualified immunity

from § 1983 damages is binding here as the law of the case unless

(1) new and substantially different evidence material to the issue

has been presented;       (2) controlling authority has been rendered

which is contrary to the law of the previous decision;            or (3) the

earlier ruling was clearly erroneous and would work a manifest

injustice if implemented.       United States v. White, 846 F.2d 678,

685 (11th Cir.), cert. denied, 488 U.S. 984, 109 S.Ct. 537, 102

L.Ed.2d 568 (1988).

        The main thrust of the current appeal is the defendants'

insistence that, contrary to this court's earlier observation that

there was no impediment to competitive bidding, later discovery

revealed that it was impossible to determine a "lowest responsible

bidder" because neither the EMCs nor Georgia Power could guarantee

a fixed rate for electrical service over the life of the contracts.

They also maintain that the EMCs failed to adhere to competitive

bidding procedures.       They claim that now it is clear that the EMCs

did not in fact have a property right in the contracts because

competitive bidding was either impossible and/or did not take place

due to the EMCs' own failure to follow the competitive bidding
rules. They postulate that, in the absence of a property interest,

they are entitled to qualified immunity.

       In keeping with the district court's decision, we must reject

these arguments.         The record shows that the EMCs had sufficient

awareness of the competitive bidding procedures to form a valid

expectation of entitlement to the contracts if they submitted the

lowest bids.      See Board of Regents v. Roth, 408 U.S. 564, 577, 92

S.Ct. 2701, 2709, 33 L.Ed.2d 548, 561 (1972).             The record also

supports the district court's finding that the EMCs were the

"lowest responsible bidders." The appellants have offered no legal

authority for their suggestion that the prospect of a subsequent

rate      increase    rendered     competitive      bidding       impossible.

Furthermore, there is undisputed evidence that the EMCs have

refrained from retail rate increases in the past despite rises in

wholesale costs. The consultant employed by the DOC to analyze and

evaluate    the   bids    specifically   found   that   Georgia    Power   had

historically promulgated greater rate increases than the EMCs and

that, over the long run, their rates would probably "approach each

other."    For this reason, the consultant viewed the rate increase

issue as an insignificant factor in determining cost over the life

of the contracts.     By contrast, in choosing the EMCs, the DOC stood

to realize definite and substantial savings in the shorter term,

both in the rates charged and the cost of leasing equipment.

Consequently, this court's earlier decision that the EMCs were

vested with a property right in the contracts remains the law of
the case.3

         Even though the EMCs' rights to a property interest in the

contracts remain, we nevertheless hold that because of a change in

the law governing the viability of their due process claims, the

defendants are now entitled to qualified immunity from § 1983

damages.     In McKinney v. Pate, 20 F.3d 1550 (11th Cir.1994) (en

banc), cert. denied, --- U.S. ----, 115 S.Ct. 898, 130 L.Ed.2d 783

(1995), decided after the prior appeal in these cases, the court

held that § 1983 substantive due process claims arising from

nonlegislative deprivations of state-created property interests are

no longer cognizable in this circuit.    Id. at 1560.4   It has also

become evident, in light of McKinney, that the EMCs' procedural due

process claims are not ripe for review.     In   McKinney the court

observed that, unlike the deprivation of a right provided by

substantive federal law, which gives rise to a § 1983 lawsuit as

soon as the wrongful action is taken,

     a procedural due process violation is not complete "unless and
     until the State fails to provide due process."       In other
     words, the state may cure a procedural deprivation by
     providing a later procedural remedy;     only when the state
     refuses to provide a process sufficient to remedy the
     procedural deprivation does a constitutional violation
     actionable under section 1983 arise.

     3
      We stress that the underlying finding that the EMCs were
the lowest responsible bidders does not involve a factual
dispute. The appellants do not contest the accuracy of the
consultant's cost assessments. They urge simply that a future
rate hike by any of the bidders would introduce an unknown
element into the formula. Given the consultant's reasoned
rejection of this factor as an obstacle to determining long-term
costs, it was not impossible for the appellants to reach a
competitive bidding decision.
     4
      The alleged deprivations at issue here plainly stem from
non-legislative acts, see McKinney, 20 F.3d at 1557 n. 9, and
involve a state-created property right.
Id. at 1557 (quoting Zinermon v. Burch,     494 U.S. 113, 126, 110

S.Ct. 975, 983, 108 L.Ed.2d 100, 114 (1990)).     Thus, even when a

plaintiff has "suffered a procedural deprivation at the hands of

[the state], he has not suffered a violation of his procedural due

process rights unless and until the State ... refuses to make

available a means to remedy the deprivation."    Id. at 1563.

     The Supreme Court of Georgia has held that "[w]hen, as here,

a governmental entity has frustrated the bid process and awarded

the contract to an unqualified bidder, the injured low bidder may
bring an action for appropriate relief."    City of Atlanta v. J.A.

Jones Constr. Co., 260 Ga. 658, 659, 398 S.E.2d 369, 370 (1990),

cert. denied, 500 U.S. 928, 111 S.Ct. 2042, 114 L.Ed.2d 126 (1991).

One vehicle for bringing such an action in state court is O.C.G.A.

§ 50-5-79, through which contracts made in violation of the State

Purchasing Act may be declared void. 5     See also Amdahl Corp. v.

Georgia Dep't of Admin. Servs., 260 Ga. 690, 695-97, 398 S.E.2d

     5
      Section 50-5-79 provides:

               Whenever any department, institution, or agency of
          the state government required by this part and the
          rules and regulations adopted pursuant to this part
          applying to the purchase of supplies, materials, or
          equipment through the Department of Administrative
          Services shall contract for the purchase of such
          supplies, materials, or equipment contrary to this part
          or the rules and regulations made pursuant to this
          part, such contract shall be void and of no effect. If
          any official of such department, institution, or agency
          willfully purchases or causes to be purchased any
          supplies, materials, or equipment contrary to this part
          or the rules and regulations made pursuant to this
          part, such official shall be personally liable for the
          cost thereof; and, if such supplies, materials, or
          equipment are so unlawfully purchased and paid for out
          of the state funds, the amount thereof may be recovered
          in the name of the state in an appropriate action
          instituted therefor.
540, 544-46 (1990) (frustrated bidders who allege violations of

state procurement laws may seek equitable relief and damages

limited to the recovery of bid preparation costs under general

principles of law);            Hilton Constr. Co., Inc. v. Rockdale County

Bd. of Educ., 245 Ga. 533, 540, 266 S.E.2d 157, 162-63 (1980) (low

bidder    had     right   to    damages   and/or   injunctive   relief,   to    be

determined by the trial court on remand).

         The EMCs could have filed actions in state court pursuant to

O.C.G.A. § 50-5-79 for the purpose of rescinding the contracts with
Georgia Power and/or to recover their bid preparation costs.6

Because they failed to do so, and because the rule of law announced

in McKinney must be applied retroactively, McKinney, 20 F.3d at

1566,     their    §   1983     procedural   due   process   claims   are      not

actionable.7

     6
      By this statement, we do not intend to imply that this was
the sole course of action available to the EMCs under Georgia
law. We point out only that the state provided an adequate
process for redressing the EMCs' complaints.
     7
      Although the effect of McKinney on the EMCs' due process
claims was not resolved in the district court, we have the
authority to address this pure question of law on appeal. See
Skinner v. City of Miami, Fla., 62 F.3d 344, 347-48 (11th
Cir.1995) (following McKinney to hold that the complaint failed
to state a constitutional claim even though the issue was not
raised by the defendant in the district court or on appeal);
Narey v. Dean, 32 F.3d 1521, 1526-28 (11th Cir.1994) (recognizing
for the first time on appeal that the plaintiff's substantive and
procedural due process claims were eviscerated in light of
McKinney ); see also Plaut v. Spendthrift Farm, Inc., 514 U.S. -
---, ----, 115 S.Ct. 1447, 1450, 131 L.Ed.2d 328, 339 (1995) (a
new rule of federal law applied to the parties in the case
announcing the rule must be utilized in all cases pending on
direct review) (citing James B. Beam Distilling Co. v. Georgia,
501 U.S. 529, 111 S.Ct. 2439, 115 L.Ed.2d 481 (1991)). We note
that the McKinney decision was issued after the motions for
summary judgment and supporting briefs were filed, but before the
district court entered its orders. It would have behooved the
defendants to file supplemental briefs bringing McKinney to the
     In Siegert v. Gilley, 500 U.S. 226, 111 S.Ct. 1789, 114

L.Ed.2d 277 (1991), the Supreme Court observed that a "necessary

concomitant" to the decision of whether a defendant is entitled to

qualified immunity, "is the determination of whether the plaintiff

has asserted a violation of a constitutional right at all."   Id. at

232, 111 S.Ct. at 1793, 114 L.Ed.2d at 287.   The complaints in the

present cases state neither substantive nor procedural due process

claims.   Consequently, we must reverse the district court's denial

of qualified immunity from § 1983 damages.

      Even though no federal rights remain to be determined in

these cases, the EMCs may be permitted to pursue the state law

cause of action raised in Count Three of their amended complaints

in the federal forum.      The decision of whether to dismiss a

complaint still containing state law issues after all federal

causes evaporate is within the district court's sound discretion.

See 28 U.S.C. § 1367(c);   McCoy v. Webster, 47 F.3d 404, 408 (11th

Cir.1995). These actions present the unusual circumstance that, at

the time the complaints were filed, it was common practice in this



district court's attention after that decision was published. In
its orders denying the motions for summary judgment, the district
court astutely invited them to do so. They chose instead to
immediately appeal the district court's rulings on the qualified
immunity issue. Perhaps they feared that the time for appeal
would expire during the pendency of supplemental pleadings.
However, the question of qualified immunity could have been
preserved for review, with the benefit of a full exploration of
the McKinney issues in the district court, and this appeal
possibly avoided, if the defendants had served timely
Fed.R.Civ.P. 59 motions to alter or amend the district court's
denials of summary judgment in view of McKinney. See
Fed.R.App.P. 4(a)(4)(C) (tolling the time for appeal during the
pendency of a timely Rule 59 motion). At the oral argument
before this court, the parties were directed to and did address
the effect of McKinney on the due process claims.
circuit   to   bring    §    1983   lawsuits    in   federal   court   asserting

substantive and procedural due process claims arising from the

deprivation of state-created property rights, without resorting to

remedies made available by the state.            In addition, we have held on

occasion that it may be an abuse of discretion to dismiss an

outstanding     state   law    cause    of   action    after   the    statute   of

limitations has expired.            See McCoy, 47 F.3d at 408 n. 4.             The

district court should consider these factors in the exercise of its

discretion and in reaching its decision.

                                III. CONCLUSION

      In accordance with the foregoing, we AFFIRM the district

court's finding that the EMCs were vested with a state-created

property right in the electrical service contracts as "lowest

responsible bidders."         We REVERSE the district court's denial of

qualified immunity from § 1983 damages and REMAND the case to the

district court for further proceedings with respect to the state

law   cause    of   action    alleged   in     Count   Three   of    the   amended

complaints.8


      8
      In addition to the qualified immunity issue, the defendants
urge us to review those portions of district court's orders
denying summary judgment on the merits, which are relevant to the
§ 1983 claims lodged against them in their official capacities.
See Lassiter v. Alabama A & M Univ., 28 F.3d 1146, 1149 n. 2
(11th Cir.1994) (observing that the qualified immunity defense
extends solely to § 1983 complaints for damages against state
actors in their individual capacities). They maintain that we
may do so by exercising pendent appellate jurisdiction in a
manner consistent with Swint v. Chambers County Comm'n, 514 U.S.
----, ----, 115 S.Ct. 1203, 1212, 131 L.Ed.2d 60, 74-75 (1995)
(leaving open the possibility of exercising pendent appellate
jurisdiction in appropriate circumstances). Because of our
holding that the complaints fail to allege a § 1983 cause of
action of any sort, we find it unnecessary to address this
contention.